CASE 0:17-md-02795-MJD-KMM Document 599-4 Filed 03/06/20 Page 1 of 3




               Exhibit
                 4
      CASE 0:17-md-02795-MJD-KMM Document 599-4 Filed 03/06/20 Page 2 of 3




                                                 January 9, 2020

    All Current and Former CenturyLink Customers
    Identified as Keller Lenkner LLC’s Clients
    c/o Ashley C. Keller and Warren Postman
    Keller Lenkner LLC
    Email: ack@kellerlenkner.com
             wdp@kellerlenkner.com

           Re:      Revocation and Termination of Arbitration Agreement

Dear CenturyLink Customer:

         Ashley Keller and Warren Postman of the law firm Keller Lenkner LLC have represented to
CenturyLink that you and more than 22,000 individuals have retained Keller Lenkner to “simultaneously”
pursue arbitration claims against CenturyLink. In November 2019, Keller Lenkner submitted arbitration
demands on behalf of 1,000 of its purported 22,000 clients. As CenturyLink informed your attorneys in
letters dated June 12, July 10, and October 8, 2019, as well as in communications on December 12-13,
2019, Keller Lenkner’s communications and actions on your behalf violate your arbitration agreement
with CenturyLink (“Arbitration Agreement”), to the extent that you actually subscribed to a service that
was covered by an Arbitration Agreement. 1 Nonetheless, your attorneys have made clear that they and
you do not intend to honor the Arbitration Agreement, and they have declined to do so on your behalf.

         Your and your attorneys’ conduct—including refusing to engage in individualized, pre-arbitration
resolution discussions, demanding a consolidated resolution on behalf of all of Keller Lenkner’s 22,000
clients, simultaneously filing mass arbitrations with artificially inflated damages claims, and threatening
to simultaneously file thousands of additional mass arbitrations—breaches the Arbitration Agreement’s
dispute-resolution provisions. Your and your attorneys’ conduct also violates the anti-class-action or anti-
collective-action clause of your contract with CenturyLink, as applicable. Your refusal to retract and cure
the contract violations and repudiations have destroyed the value of the Arbitration Agreement, deprived
CenturyLink of a fair opportunity to evaluate and resolve your claim before arbitration, and wasted
enormous amounts of CenturyLink time and resources.

        This letter is to advise you that you are in material breach of your Arbitration Agreement. To
mitigate further damage, CenturyLink is revoking and terminating your Arbitration Agreement effective
immediately. If you are a current CenturyLink customer, your services and subscriber agreements (apart
from your Arbitration Agreement) will remain in effect. CenturyLink reserves all rights and remedies
under your applicable contracts.




1
  This letter uses “CenturyLink” to refer to multiple CenturyLink entities. Depending on your circumstances,
including the specific service(s) ordered and period of service, you may not have an Arbitration Agreement.
   CASE 0:17-md-02795-MJD-KMM Document 599-4 Filed 03/06/20 Page 3 of 3




January 9, 2020
Page 2


       CenturyLink remains willing to resolve your claim in a good-faith manner without arbitration.

                                               Sincerely,


                                               Stephanie Polk
                                               Vice President Customer Advocacy, CenturyLink
                                               100 CenturyLink Dr.
                                               Monroe, Louisiana 71203
